Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Robbie Harmer on 03/16/2021.
The application has been amended as follows: 
Claim 11, line 2, --90°-- has been deleted.
Claim 22, line 2, --90°-- has been deleted.
Allowable Subject Matter
Claims 9-28 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870.  The examiner can normally be reached on Monday - Thursday 8 a.m. - 5:30 p.m. and Friday 8:30 a.m. - 12:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3616



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3616                                                                                                                                                                                             

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616